8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 9-15 in the reply filed on 12/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election is considered made without traverse for the reasons cited above.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number “42” is not described in the specification. [0023] of the specification identifies fluorescent probe as “48”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009-092353 (hereinafter referred as ‘353), in view of Wasserwirtschaft 94(4):32-37, April 2004 (hereinafter referred as “Klein”, refer attached English language translation for claim mapping), and US 2014/0083949 (hereinafter referred as “Takahashi”).
Regarding claim 9, ‘353 teaches a system for treating surfaces fouled with scaling, the system comprising a water stream that includes a stream bed with surfaces fouled with scaling (drainage pipe comprising scaling; abstract, [0002]); and a feed source of polysuccinimide that is contacted by water to dissolve the polysuccinimide [0002]. 
‘353 does not teach that the system comprises a split stream that has an influent supplied by the remediation water stream and an effluent that is fed back to the remediation water stream, a calcium probe configured to measure an amount of dissolved calcium, a pH probe that is configured to measure the pH of the remediation water stream and/or split stream; an alkali source to supply alkali reagent to the remediation water stream or split stream, and wherein the system is configured so that 
Klein teaches treatment of water to inhibit scaling by using polysuccinimide. In experimental study (fig. 2), water is pumped within a closed circuit over a glass filtering frit coated with polysuccinimide powder. The experiment was conducted with constant pH and varying pH (fig. 3, fig. 4). The experiments indicate that dissolution rate of polysuccinimide increases with increasing pH value (P8/L1-6). Klein discloses that “With high pH values, where the risk of lime deposits increases, the concentration of hardness stabilizers also increases. The PSI hydrolysis rate also adapts according to the demand with varying water levels” (P8/L13-17). In experiment of fig. 2, NaOH is added to water to maintain pH at desired level. pH is monitored by pH meter (refer fig. 2).
‘353 and Klein are analogous inventions in the art of scale inhibitors for water systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of ‘353 with teachings of Klein to provide a split stream that has an influent supplied by the remediation water stream and an effluent that is fed back to the remediation water stream, a pH probe that is configured to measure the pH of the remediation water stream and/or split stream; an alkali source to supply alkali reagent to the remediation water stream or split stream to efficiently remove scaling from water.
Modified ‘353 does not teach that the system comprises a calcium probe configured to measure an amount of dissolved calcium and that the system is configured so that an amount of the alkali agent that is supplied is based on the measured amount of dissolved calcium.
Takahashi teaches scale inhibition in a water system (Abstract, fig. 1). The system comprises calcium probe (inorganic cation concentration meter, 22), scale inhibiting agent source (26, 29), a calculation processing unit for calculating the additive amount of a scale inhibitor; and a control unit for adding the scale inhibitor to the geothermal water by the amount calculated by the calculation processing unit (abstract, fig. 1). Takahashi discloses “a scale-inhibiting agent addition amount calculation step for obtaining a saturation concentration of inorganic cations in the geothermal water after the heat removal step on the basis of the temperature and the pH of the geothermal water after the heat removal step, and calculating an addition amount of a scale-inhibiting agent required for inhibiting the precipitation of salts containing the inorganic cations from the flow rate of the geothermal water and a value obtained by subtracting the saturation concentration of inorganic cations in the geothermal water after the heat removal step from the inorganic cation concentration of the geothermal water measured in the water inflow measurement step; and a scale-inhibiting agent addition step for adding the scale-inhibiting agent to the geothermal water collected from the production well, on the basis of the addition amount of scale-inhibiting agent calculated in the scale-inhibiting agent addition amount calculation step” ([0018]-[0019]).
Modified ‘353 and Takahashi are analogous inventions in the art of scale inhibiting in water systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified ‘353 with teachings of Takahashi to provide a calcium probe to enable determining concentration of calcium in water, calculate amount of scale inhibitor required to prevent scaling based on calcium concentration, and supply amount of scale inhibitor in response to the 
Regarding claims 10, 11 and 12, modified ‘353 teaches limitations of claim 9 as set forth above. Klein teaches controlling pH by dosage of NaOH (See claim 9 above), and that more sodium hydroxide is needed to neutralize carboxylic acid functions produced during hydrolysis. Takahashi also teaches controlling amount of alkaline agent to adjust pH of the water [0060]. Therefore, Takahashi establishes that the system if capable of controlling the amount of NaOH added to the water. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Selection on how to control dosage of alkali agent would have been an obvious matter of choice to one of ordinary skill in the art to aid in preventing scaling.
Regarding claim 13, modified ‘353 teaches limitations of claim 9 as set forth above. Klein further teaches use of fluorescent dye and fluorescent meter to measure fluorescence (fig. 2, disclosure on P7).
Regarding claims 14-15, modified ‘353 teaches limitations of claim 13 as set forth above. Klein further teaches that the more water per time unit came into contact with the polysuccinimide, the faster the relative fluorescence intensity increased (page 7). Takahashi teaches use of controller to control addition of scale inhibitor and alkaline 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777